
	
		I
		112th CONGRESS
		2d Session
		H. R. 6477
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To strengthen America’s financial infrastructure, by
		  requiring pre-funding for catastrophe losses using private insurance premium
		  dollars to protect taxpayers from massive bailouts, and to provide dedicated
		  funding from insurance premiums to improve catastrophe preparedness, loss
		  prevention and mitigation, and to improve the availability and affordability of
		  homeowners insurance coverage for catastrophic events, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Taxpayer Protection Act of
			 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Definitions.
					TITLE I—TAXPAYER PROTECTION, PRE-FUNDED CATASTROPHE RECOVERY, AND
				MARKET STABILIZATION
					Sec. 101. National Commission on Natural Catastrophe
				Preparation and Protection.
					Sec. 102. Pre-funded and privately financed catastrophe
				recovery program.
					Sec. 103. Post-catastrophe market stabilization program for
				liquidity loans.
					Sec. 104. Termination.
					TITLE II—DISASTER READINESS, CITIZEN AND COMMUNITY PREPAREDNESS,
				AND MITIGATION
					Sec. 201. National Readiness, Preparedness, and Mitigation
				Committee.
				
			2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)The economy of the United States, the
			 American taxpayers, and all homeowners need to be better prepared for, and more
			 protected from, major natural catastrophes.
				(2)Taking into
			 consideration the current economic and fiscal challenges facing the United
			 States, it is more important than ever to fortify our Nation’s financial
			 infrastructure to be fully prepared for major natural catastrophes and to
			 mitigate the risk of catastrophe as much as possible.
				(3)In the past, when
			 a natural catastrophe eclipsed the ability of the private industry or a State
			 to manage the loss, or individuals were uninsured or underinsured, the Federal
			 Government has stepped in to provide the funding and services needed for
			 recovery.
				(4)The costs of such
			 Federal bailouts have been borne by all taxpayers, thereby
			 creating a disincentive to fully prepare for catastrophe and unfairly burdening
			 citizens who live in lower risk communities.
				(5)Historically, the
			 budget for Federal Government has assumed there will be no natural disasters,
			 and this lack of pre-funding for catastrophe contributed substantially to
			 annual budget deficits and growing national debt.
				(6)The Budget Control
			 Act of 2011 ends an era of unbudgeted recovery assistance and authorizes a
			 fixed level of annual funding for disaster relief.
				(7)The amount of
			 future disaster relief funding is capped at the average amount spent on natural
			 disasters during the previous 10 years with the high and low years
			 removed.
				(8)By removing the
			 high and low years, the law now caps disaster spending at a level that is less
			 than 60 percent of the amount spent on disaster relief during the previous 10
			 years.
				(9)Natural
			 catastrophes will continue to occur, and the exposure to catastrophe risk is
			 growing. Scientists warn that future catastrophes will inevitably cause losses
			 far in excess of prior events, and these losses could exceed the limited
			 capacity in the private market to cover claims and remain viable to insure
			 properties after massive catastrophic events.
				(10)In 2011, the
			 earthquake centered in Virginia that shook the East Coast and Hurricane Irene
			 provided powerful reminders that natural catastrophes can strike unexpectedly
			 and severely damage areas not thought to be at high risk.
				(11)Losses caused by
			 natural catastrophes in 2011 reached record levels and affected areas
			 throughout the country.
				(12)To successfully
			 transition to a more limited Federal role in post-event disaster funding,
			 communities must be better prepared for future catastrophe, the risk of damage
			 from natural catastrophes must be mitigated and individuals must have greater
			 access to private market protection against catastrophe risk.
				(13)Currently,
			 neither the government, nor communities, nor the private sector are
			 accumulating sufficient resources or procuring sufficient coverage to recover
			 from inevitable future natural catastrophes.
				(14)The private
			 insurance market does not have sufficient capacity to efficiently address the
			 timing risk presented by major natural catastrophes, and there is no guarantee
			 that the level of capacity that does exist will continue to be available from
			 one year to the next or that consumers have the resources to adjust to
			 significant price swings in the cost of the capital for available
			 capacity.
				(15)Disruptions in
			 insurance availability and affordability will continue to harm economic
			 activity in States exposed to major catastrophes and place significant burdens
			 on residents of these States.
				(16)Consumers in many
			 areas around the country cannot find homeowners insurance in the private
			 market, and affordability and availability challenges will grow dramatically
			 when the next major catastrophe strikes.
				(17)Hurricane Katrina
			 and other recent catastrophes confirm that the economic harm from natural
			 catastrophes has a disproportionate impact upon the poor and middle
			 class.
				(18)A new
			 public-private partnership approach to deal more effectively with major natural
			 catastrophes would more efficiently leverage the public sector and establish a
			 limited, less expensive, more focused role for government while also maximizing
			 the capabilities of the private sector.
				(19)A privately
			 funded backstop can provide more protection at lower cost for consumers while
			 also strengthening America’s financial infrastructure to deal with natural
			 catastrophes by increasing capacity and providing more market stability after a
			 catastrophe.
				(20)Cost savings can
			 lower premiums for consumers and be used to encourage better prevention and
			 mitigation in lieu of post-event bailouts.
				(21)A financial
			 backstop can be structured to be fully funded to protect taxpayers from
			 bailouts and insurance policyholders from subsidies upon which the current
			 system relies.
				(22)A public-private
			 partnership model, with an appropriately structured backstop, can protect
			 against the timing risk presented by major natural catastrophes, spread risk
			 more broadly, and enable private direct insurers to underwrite and price
			 insurance for large-scale catastrophes more efficiently and with less risk of
			 insolvency or financial distress while making insurance more available and
			 affordable for consumers.
				(23)Private market
			 reinsurers could continue to provide coverage for direct insurers and could
			 participate in providing capacity to the financial backstop.
				(24)For the majority
			 of Americans their home is their single biggest asset and protecting that
			 investment is important to the economic health of millions of Americans, to
			 social stability; and to the health of the banking system and broader
			 economy.
				(25)The financial
			 crisis of 2008 confirms the value of taking action in advance to strengthen
			 America’s financial infrastructure through a privately funded backstop rather
			 than waiting for a future crisis or collapse to take emergency action in the
			 form of bailouts.
				(26)It is in the best
			 interests of the Nation to take responsible action now to begin to build a
			 financial backstop that will help protect a recovering American economy and
			 mitigate the economic or financial shock that could result from a major
			 catastrophic event.
				(b)PurposesThe purposes of this Act are—
				(1)to establish a fully funded program for
			 catastrophe losses to strengthen the financial infrastructure of the United
			 States;
				(2)to protect
			 taxpayers from bailouts and subsidies related to the financing of
			 post-catastrophe disaster relief;
				(3)to develop a
			 public-private partnership that maximizes the private market capacity to
			 directly provide insurance to consumers with a comprehensive and integrated
			 plan to help homeowners better prepare for and recover from the damages caused
			 by natural catastrophes;
				(4)to encourage
			 individuals and communities to adopt mitigation and prevention measures that
			 reduce losses from such catastrophes; and
				(5)to expedite the
			 payment of claims and better assist in the financial recovery from such
			 catastrophes.
				3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Actuarially
			 soundThe term actuarially sound means, with respect
			 to premiums, that premiums are determined according to principles of actuarial
			 science to be adequate, but not excessive, in the aggregate to pay current and
			 future obligations, including the expected annualized cost of all claims, loss
			 adjustment expenses, and all administrative costs.
			(2)Covered
			 eventThe term covered
			 event means the occurrence of one or more of the perils specified in
			 section 102(c) that causes a loss or series of losses.
			(3)Covered
			 StateThe term covered States means, with respect to
			 a State plan, a State covered by the plan.
			(4)Eligible State
			 planThe term eligible State plan means a State plan
			 or multi-State plan that meets the requirements of section 102(d).
			(5)Emergency
			 response providersThe term emergency response
			 providers has the meaning given such term in section 2 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101).
			(6)FundThe
			 term Fund means the Catastrophe Preparedness Fund established
			 under section 102(g).
			(7)Insured
			 lossThe term insured loss means any loss and
			 associated loss adjustment expense insured or reinsured by an eligible State
			 plan.
			(8)Liquidity
			 loanThe term liquidity loan means a loan to an
			 eligible State plan made under section 103.
			(9)Multi-State
			 planThe term multi-State plan means a State plan
			 described in paragraph (12)(A)(ii) of this section.
			(10)SecretaryThe term Secretary means the
			 Secretary of the Treasury except as specifically provided otherwise.
			(11)StateThe
			 term State includes the several States of the United States, the
			 District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth
			 of the Northern Mariana Islands, the United States Virgin Islands, and American
			 Samoa, and any other territory or possession of the United States.
			(12)State
			 planThe term State plan means a plan that—
				(A)is created or
			 administered by—
					(i)a
			 single State; or
					(ii)two or more States; and
					(B)provides insurance or reinsurance
			 protection to address natural catastrophe preparedness and protection, and in
			 the case of a plan described in subparagraph (A)(ii), provides such protection
			 as part of a program covering multiple States.
				ITAXPAYER
			 PROTECTION, PRE-FUNDED CATASTROPHE RECOVERY, AND MARKET STABILIZATION
			101.National
			 Commission on Natural Catastrophe Preparation and Protection
				(a)EstablishmentTo effectuate a stronger public-private
			 partnership at the local, State, and national levels regarding natural
			 catastrophe preparation and protection, the Secretary of the Treasury, in
			 consultation with the Secretary of Homeland Security, shall establish a
			 commission to be known as the National Commission on Natural Catastrophe
			 Preparation and Protection (in this title referred to as the
			 Commission).
				(b)DutiesThe Commission shall meet for the purpose
			 of advising the Secretary regarding the estimated loss costs associated with
			 the contracts for reinsurance protection made available under this title and
			 carrying out the functions specified in this Act, including—
					(1)the development
			 and implementation of public education concerning the risks posed by natural
			 catastrophes;
					(2)the establishment
			 of a research priority for the development and implementation of prevention,
			 mitigation, recovery, and rebuilding standards, and prudent land-use policies,
			 that better prepare and protect the United States from natural
			 catastrophes;
					(3)the establishment
			 of a process for members of the Commission to deploy following every major
			 catastrophe to inspect and evaluate the handling of such catastrophes;
					(4)conducting
			 continuous analysis of the effectiveness of this Act and recommending
			 improvements to the Congress so that the costs of providing natural catastrophe
			 protection are decreased and so that the United States is better prepared;
			 and
					(5)ensuring that the programs under this title
			 are operated in a financially prudent manner and on an actuarially sound basis
			 consistent with the provisions of this title and is not dependent on subsidy
			 from taxpayers or consumers in areas that do not reside in areas that have a
			 high-risk to natural catastrophe loss, including by monitoring the expenditure
			 of funds for administrative purposes to promote efficiency and economy in the
			 operation and administration of the program and to minimize the cost for
			 participating States.
					(c)MembersThe
			 Commission shall consist of 11 members, as follows:
					(1)Homeland
			 security memberThe Secretary of Homeland Security or the
			 Secretary’s designee.
					(2)Appointed
			 membersEleven members appointed by the Secretary of the
			 Treasury, who shall consist of—
						(A)one individual who
			 is an actuary;
						(B)one individual who
			 is employed in engineering;
						(C)one individual
			 representing the scientific community;
						(D)one individual
			 representing property and casualty insurers;
						(E)one individual
			 representing reinsurers;
						(F)one individual
			 representing the Federal Insurance Office of the Department of the
			 Treasury;
						(G)one individual who
			 is a member or former member of the National Association of Insurance
			 Commissioners;
						(H)two individuals
			 who are consumers, including one consumer who is a homeowner who resides in an
			 area with relatively high exposure to natural catastrophe risk and one consumer
			 who resides in an area with relatively low exposure to natural catastrophe
			 risk;
						(I)one individual who
			 is an emergency response expert; and
						(J)one individual
			 with expertise regarding capital markets.
						(d)Treatment of
			 non-Federal membersEach member of the Commission who is not
			 otherwise employed by the Federal Government shall be considered a special
			 Government employee for purposes of sections 202 and 208 of title 18, United
			 States Code.
				(e)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services from individuals or groups recognized as experts in the fields of
			 actuarial science, meteorology, seismology, vulcanology, geology, structural
			 engineering, wind engineering, seismic engineering and hydrology, emergency
			 response, and other fields, under section 3109(b) of title 5, United States
			 Code, but at rates not in excess of the daily equivalent of the annual rate of
			 basic pay payable for level V of the Executive Schedule, for each day during
			 which the individual procured is performing such services for the Commission.
			 The Commission may also procure, and the Congress encourages the Commission to
			 procure, experts from universities, research centers, foundations, and other
			 appropriate organizations that could study, research, and develop methods and
			 mechanisms that could be utilized to strengthen structures to better withstand
			 the perils covered by this Act.
				(f)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government shall be compensated at a rate of basic pay payable for level V of
			 the Executive Schedule, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission. All
			 members of the Commission who are officers or employees of the United States
			 shall serve without compensation in addition to that received for their
			 services as officers or employees of the United States.
				(g)Obtaining
			 data
					(1)AuthorityThe Commission and the Secretary may
			 solicit loss and exposure data and such other information that they deem
			 necessary to carry out their responsibilities under this Act from eligible
			 State plans, other governmental agencies, and bodies and organizations that act
			 as statistical agents for the insurance industry. The Commission and the
			 Secretary shall take such actions as are necessary to ensure that confidential
			 or proprietary information is disclosed only to authorized individuals working
			 for the Commission or the Secretary.
					(2)Confidentiality
						(A)In
			 generalInformation obtained by the Commission and the Secretary
			 pursuant to this Act with reference to which a request for confidential
			 treatment is made by the person furnishing such information—
							(i)shall be exempt from disclosure under
			 section 552 of title 5, United States Code; and
							(ii)shall not be published or disclosed.
							(B)ExceptionSubparagraph (A) shall not apply with
			 respect to the publication or disclosure of any data aggregated in a manner
			 that ensures protection of the identity of the person furnishing such
			 data.
						(h)Authorization of
			 appropriationsThere is authorized to be appropriated—
					(1)$10,000,000 for fiscal year 2013 for the
			 initial expenses in establishing the Commission and the initial activities of
			 the Commission during such fiscal year that cannot timely be covered by amounts
			 that are deposited in the Fund pursuant to section 102(e)(5)(D); and
					(2)for fiscal year 2014 and each fiscal year
			 thereafter, such sums as may be necessary to carry out the activities of the
			 Commission during each such fiscal year that cannot timely be covered by
			 amounts that are deposited in the Fund pursuant to section 102(e)(5)(D).
					(i)TerminationThe
			 Commission shall terminate upon the date specified in section 104(c).
				102.Pre-funded and
			 privately financed catastrophe recovery program
				(a)Program
			 authority
					(1)In
			 generalThe Secretary of the
			 Treasury, in consultation with the Secretary of Homeland Security, shall carry
			 out a program under this section that utilizes premiums from eligible State
			 plans to provide additional capacity and stability in the homeowners insurance
			 market and improve the availability and affordability of homeowners protection
			 coverage to pre-fund future natural catastrophe recovery by making available
			 for purchase, only by eligible State plans, contracts for reinsurance coverage
			 under this section.
					(2)PurposeThe program shall make available privately
			 funded reinsurance coverage under this section—
						(A)to protect taxpayers from financing the
			 cost of bailouts after natural catastrophes;
						(B)to diversify and
			 spread risk more efficiently and leverage the economies of pooling reinsurance
			 arrangements from different geographical areas of the country covering the
			 perils specified in subsection (c);
						(C)to generate
			 additional capacity and provide stability to the homeowners insurance market by
			 encouraging States to develop or expand plans that address current market
			 challenges and assist homeowners in securing needed protection;
						(D)to improve the
			 availability and affordability of homeowners insurance for the purpose of
			 privately financing post-catastrophe recovery by facilitating the pooling and
			 spreading the risk of catastrophic financial losses from natural
			 catastrophes;
						(E)to improve the
			 solvency, capacity, and stability of homeowners insurance markets;
						(F)to encourage the
			 development and implementation of mitigation, prevention, recovery, and
			 rebuilding standards to reduce future catastrophe losses; and
						(G)to analyze and
			 recommend methods to continuously improve the way the United States prepares
			 for, reacts to, and responds to catastrophes, including improvements to the
			 Catastrophe Preparedness Fund established under section 102(g).
						(3)Contract
			 principlesUnder the program
			 under this section, the Secretary shall offer reinsurance coverage through
			 contracts with eligible State plans, which contracts shall—
						(A)be priced on an actuarially sound basis as
			 specified in this section; and
						(B)provide coverage
			 based solely on insured losses within the State or States participating in the
			 eligible State plan purchasing the contract.
						(b)Qualified lines
			 of coverageEach contract for reinsurance coverage made available
			 under this section shall provide coverage for insured property losses covered
			 under primary insurance contracts to homeowners, mobile home owners, renters,
			 and condominium owners for covered perils. Nothing in this Act shall be
			 interpreted to expand the terms, conditions, or scope of coverage or perils
			 covered under insurance policies issued by insurers or eligible State
			 plans.
				(c)Covered
			 perils
					(1)In
			 generalEach contract for reinsurance coverage made available
			 under this section shall cover losses insured or reinsured by the eligible
			 State plan purchasing the contract that are proximately caused by—
						(A)earthquakes;
						(B)perils ensuing
			 from earthquakes, including fire and tsunami-related flood;
						(C)catastrophic
			 wildfires unrelated to earthquakes;
						(D)tropical cyclones
			 having maximum sustained winds of at least 74 miles per hour, including
			 hurricanes and typhoons;
						(E)tornadoes;
						(F)volcanic
			 eruptions;
						(G)catastrophic
			 winter storms; and
						(H)any other natural
			 catastrophe insured or reinsured under the eligible State plan purchasing the
			 contract.
						(2)DefinitionsThe
			 Secretary shall, by regulation, define the natural catastrophe perils
			 identified under this subsection.
					(d)Eligible State
			 plansA State plan shall be an eligible State plan for purposes
			 of this section only if the State plan meets all of the following
			 requirements:
					(1)Program
			 designThe entity for the
			 covered State or States that is authorized to make such determinations
			 certifies to the Secretary that the State plan is a program, established by the
			 covered State or States, that provides—
						(A)insurance coverage
			 for insured property losses covered under primary insurance contracts for
			 residential property located in any covered State; or
						(B)reinsurance
			 coverage that is designed to improve availability or affordability, or both, in
			 the private insurance markets that offers coverage for insured property losses
			 covered under primary insurance contracts for residential property located in
			 any covered State.
						(2)OperationThe entity for the covered State or States
			 that is authorized to make such determinations certifies to the Secretary that
			 the State plan complies with the following requirements:
						(A)Establishment;
			 governing bodyThe State plan shall be established by the covered
			 State or States and a majority of the members of the governing body of the
			 State plan shall be public officials or appointed by public officials.
						(B)RepaymentIf
			 any covered State has at any time appropriated amounts from the fund of the
			 State plan for any purpose other than payments made in connection with the
			 activities authorized under the State plan, the State shall have repaid such
			 amounts to the State fund, together with interest on such amounts.
						(C)Nondiscrimination
			 in coverageInsurance or reinsurance coverage, as applicable,
			 provided under the eligible State plan shall be made available on a
			 nondiscriminatory basis to all qualifying residents of any covered
			 State.
						(D)Prohibition of
			 cross-subsidizationThe State plan may not, except for charges or
			 assessments related to post-event financing or bonding, involve
			 cross-subsidization between any separate property and casualty lines covered
			 under the plan.
						(E)Reinsurance
			 premiumsIn the case of State plans providing reinsurance
			 coverage, the plan or the law in effect in each covered State shall require
			 that to the extent that reinsurance coverage made available under the program
			 under this section results in cost savings in providing insurance coverage for
			 risks in such State, such cost savings be reflected in premium rates charged to
			 consumers for such coverage.
						(F)TerminationThe State plan shall include provisions
			 that authorize the entity for the covered State or States that is authorized to
			 make such a determination to terminate the State plan or, in the case of a
			 multi-State plan, membership in such Plan, if such entity determines that the
			 State plan is no longer necessary to ensure the availability or affordability
			 of residential property insurance for all residents of any covered
			 State.
						(G)Actuarial
			 soundnessInsurance or reinsurance coverage, as applicable, made
			 available by the State plan shall be provided at actuarially sound
			 rates.
						(3)Treatment of
			 earningsThe entity for the
			 covered State or States that is authorized to make such determinations
			 certifies to the Secretary that the State plan does not provide for
			 redistribution of any part of any net profits under the State plan to any
			 insurer that participates in the State plan.
					(4)Support for
			 mitigation and prevention
						(A)RequirementsExcept as provided in subparagraph (B), the
			 Secretary determines that, for any year for which the coverage is in effect,
			 the provision of reinsurance coverage under the program under this section to
			 the State plan supports mitigation and prevention of risk associated with
			 covered events and that the State plan meets all of the following
			 requirements:
							(i)Building, fire,
			 and safety codesEach covered
			 State has in effect, or appropriate local governments within each covered State
			 have in effect, and enforce building, fire, and safety codes and standards that
			 offer risk responsive resistance to earthquakes or high winds.
							(ii)MitigationEach
			 covered State has taken actions to mitigate losses caused by natural
			 disasters.
							(iii)Prohibition of
			 price gougingEach covered State has in effect laws or
			 regulations sufficient to prohibit price gouging, during the term of
			 reinsurance coverage provided under the program under this section for the
			 State plan in any disaster area located within the covered State.
							(iv)Homeowners
			 insurance ratesFor any covered State that has in effect laws
			 that require insurers providing homeowners insurance to file their rates for
			 review or regulatory approval, the covered State has certified that homeowners
			 insurance rates associated with catastrophe coverage for covered perils are
			 actuarially sound.
							(v)Land use and
			 zoning plansEach covered State, to the extent feasible, shall
			 encourage State and local government units to develop, implement, and enforce
			 comprehensive land use and zoning plans that are designed to limit additional
			 natural hazard exposure and promote natural hazard mitigation.
							(vi)Emergency
			 preparedness actionsEach covered State, in consultation and
			 cooperation with localities in the State, the Administrator of the Federal
			 Emergency Management Agency, and other appropriate agencies and organizations,
			 shall have taken actions to continuously improve emergency preparedness.
							(B)Transition
			 periodTo provide sufficient time for adoption of the provisions
			 of this subsection and to support implementation of prevention and mitigation
			 measures set forth in subparagraph (A) of this paragraph, during the 5-year
			 period that begins on the date of the enactment of this Act, a State plan shall
			 not be precluded from qualifying as an eligible State plan because the
			 Secretary is unable to make any of the determinations required under
			 subparagraph (A).
						(e)Terms of
			 reinsurance contractsEach contract for reinsurance coverage
			 under this section shall be subject to the following terms and
			 conditions:
					(1)MaturityThe
			 contract shall have a minimum term of 1 year or such longer duration as the
			 Secretary may determine.
					(2)Payment
			 conditionThe contract shall authorize claims payments only for
			 eligible losses to the eligible State plan purchasing the coverage.
					(3)Retained losses
			 requirementFor each covered event, the contract shall not
			 reimburse any losses until the total incurred covered losses exceeds the
			 applicable attachment point established pursuant to subsection (f)(2).
					(4)Multiple
			 eventsThe contract shall cover any eligible losses from one or
			 more covered events that may occur during the term of the contract and shall
			 provide that if multiple events occur, the retained losses requirement under
			 paragraph (f) shall apply in the aggregate and not separately to each
			 individual event.
					(5)PricingThe
			 price of reinsurance coverage under the contract shall be an amount established
			 by the Secretary as follows:
						(A)RecommendationsThe Secretary shall take into consideration
			 the recommendations of the Commission in establishing the price, but the price
			 may not be less than the amount recommended by the Commission.
						(B)Fairness to
			 taxpayersThe price shall be
			 established at an actuarially sound level that protects taxpayers from
			 liability and takes into consideration models that estimate losses from covered
			 events.
						(C)Self-sufficiencyThe rates for reinsurance coverage for an
			 eligible State plan shall be established at an actuarially sound level that
			 produces expected premiums sufficient to pay—
							(i)the
			 expected annualized cost of all claims;
							(ii)loss adjustment
			 expenses;
							(iii)the cost of
			 funding emergency preparedness and mitigation efforts; and
							(iv)the
			 costs of operating the Commission and all administrative costs of reinsurance
			 coverage offered under this subsection.
							The
			 expected annualized cost of all claims shall be comparable to amounts being
			 included in the price for similar layers of coverage in the private sector,
			 taking into account the savings associated with the funding mechanisms and the
			 non-profit and tax-exempt status of the Fund.(D)OffsetThe Secretary shall ensure, to the maximum
			 extent practicable, that in each fiscal year an amount equal to any amount
			 appropriated pursuant to section 101(h) for such fiscal year is obtained from
			 purchasers of reinsurance coverage under this section by incorporating the
			 costs described in subparagraph (C)(iv) of this paragraph into the pricing of
			 the contracts for such coverage.
						(6)Taxpayer
			 protection, rapid cash build-up, and post-event pricing adjustments
						(A)First 5
			 yearsNotwithstanding any
			 other provision of this section, during the first five years of the program
			 under this section, the Secretary shall increase the price that is charged for
			 reinsurance coverage provided under the program under this section by at least
			 five percent, or such higher amount as the Secretary deems, above the
			 actuarially sound price calculated under paragraph (5), to facilitate and
			 accelerate the accumulation of reserves and to support the creation of the
			 readiness, preparedness, and mitigation grant program under section 201.
						(B)Post-eventNotwithstanding any other provision of this
			 section, after any covered event triggering any payment under a contract for
			 reinsurance coverage that requires the Fund to issue obligations under
			 subsection (g)(4) to make such payment and to provide additional taxpayer
			 protection and ensure that the program under this section is fully funded on an
			 ongoing basis, the Secretary shall require the inclusion of an additional
			 amount in the price that is charged for reinsurance coverage provided under the
			 program equal to at least five percent of the actuarially sound price
			 calculated under paragraph (5) to ensure that the program collects all revenue
			 necessary—
							(i)to
			 provide the reinsurance coverage authorized under this section;
							(ii)to
			 administer the program under this section, and
							(iii)to
			 account for any losses paid with funds acquired from obligations issued under
			 subsection (g)(4) during a period having a duration not longer than five years,
			 if feasible.
							Any such
			 obligations issued under subsection (g)(4) shall be repaid in full from the
			 surcharges assessed under this paragraph.(7)Economic
			 fairnessThe Secretary may
			 establish criteria and include provisions in the contract that limit the
			 pricing benefits under the program under this section for properties that
			 exceed a value determined by the Secretary to represent affluent property
			 owners who do not need the benefit of the program.
					(8)InformationThe contract shall contain a condition
			 providing that the Commission may require the eligible State plan that is
			 covered under the contract to submit to the Commission all information
			 regarding the eligible State plan relevant to the duties of the Commission, as
			 determined by the Secretary.
					(9)Additional
			 contract optionThe contract
			 shall provide that the purchaser of the contract may, during the term of such
			 original contract, purchase additional contracts from among those offered by
			 the Secretary at the beginning of the term, subject to the limitations under
			 subsection (f), at the prices at which such contracts were offered at the
			 beginning of the term, prorated based upon the remaining term as determined by
			 the Secretary. Such additional contracts shall provide coverage beginning on a
			 date 15 days after the date of purchase, but shall not provide coverage for
			 losses for an event that has already occurred. Eligible State plans may arrange
			 for prospective contracts for planning purposes and to enhance stability and
			 predictability in managing risk and accounting for costs associated with risk
			 transfer.
					(10)Other
			 termsThe contract shall
			 contain such other terms as the Secretary considers necessary to carry out this
			 Act and to ensure the long-term financial integrity of the program under this
			 section. The contract shall also specify how payouts shall be administered if
			 multiple events occur that affect more than one eligible State plan.
					(11)Private sector
			 right to participate
						(A)Establishment of
			 competitive procedureThe
			 Secretary shall establish, by regulation, a competitive procedure under this
			 paragraph that provides qualified entities an opportunity, on a basis
			 consistent with the contract cycle established under this section by the
			 Secretary, to offer to provide, in lieu of reinsurance coverage under this
			 section, reinsurance coverage that is substantially similar to coverage
			 otherwise made available under this section.
						(B)Competitive
			 procedureUnder the procedure
			 established under this paragraph—
							(i)the Secretary shall establish criteria for
			 private insurers, reinsurers, and capital market companies, and consortia of
			 such entities to be treated as qualified entities for purposes of this
			 paragraph, which criteria shall require such an entity to have at all times
			 capital sufficient to satisfy the terms of the reinsurance contracts and shall
			 include such other industry and credit rating standards as the Secretary
			 considers appropriate;
							(ii)not
			 less than 30 days before the beginning of each contract cycle during which any
			 reinsurance coverage under this section is to be made available, the Secretary
			 may request proposals and shall publish in the Federal Register the rates and
			 terms for contracts for coverage under this section that are to be made
			 available during such contract cycle;
							(iii)the Secretary
			 shall provide qualified entities a period of not less than 10 days (which shall
			 terminate not less than 20 days before the beginning of the contract cycle) to
			 submit to the Secretary a written expression of interest in providing
			 reinsurance coverage in lieu of the coverage otherwise to be made available
			 under this section;
							(iv)the
			 Secretary shall provide any qualified entity submitting an expression of
			 interest during the period referred to in clause (iii) a period of not less
			 than 20 days (which shall terminate before the beginning of the contract cycle)
			 to submit to the Secretary an offer to provide, in lieu of the reinsurance
			 coverage otherwise to be made available under this section, coverage that is
			 substantially similar to such coverage;
							(v)if
			 the Secretary determines that an offer submitted during the period referred to
			 in clause (iii) is a bona fide offer to provide reinsurance coverage during the
			 contract cycle at rates and terms that are substantially similar to the rates
			 and terms for reinsurance coverage otherwise to be provided under this section
			 by the Secretary, the Secretary shall accept the offer (if still outstanding)
			 and, notwithstanding any other provision of this Act, provide for such entity
			 to make reinsurance coverage available in accordance with the offer; and
							(vi)if
			 the Secretary accepts an offer pursuant to clause (v) to make reinsurance
			 coverage available, notwithstanding any other provision of this Act, the
			 Secretary shall reduce, to an equivalent extent, the amount of reinsurance
			 coverage available under this section during the contract cycle to which the
			 offer relates, unless and until the Secretary determines that the entity is not
			 complying with the terms of the accepted offer.
							(12)Participation
			 by multi-State plansThe Congress hereby explicitly encourages
			 States to create and maintain catastrophe funds for their States or with other
			 States, and nothing in this Act may be interpreted to prohibit or discourage
			 the creation of multi-State plans, or the participation by such plans in the
			 program established pursuant to subsection (a). The Secretary shall, by
			 regulation, provide for the application of the provisions of this Act to
			 multi-State catastrophe insurance and reinsurance plans. The Commission shall
			 develop a process to evaluate and encourage the creation of regional programs
			 and approaches to advance the purposes of this Act through the establishment of
			 multi-State plans.
					(f)Treatment of
			 insured losses and maximum Federal liability
					(1)Available levels
			 of retained lossesIn making reinsurance coverage available under
			 this section, the Secretary shall make available for purchase contracts for
			 such coverage that require the sustainment of retained losses from covered
			 events (as required under subsection (e)(3) for payment of eligible losses) in
			 various amounts, as the Secretary, in consultation with the Commission,
			 determines appropriate and subject to the requirements under paragraph
			 (2).
					(2)Standard
			 attachment point
						(A)EstablishmentThe
			 Secretary, in consultation with the Commission, shall establish a standard
			 attachment point at which coverage is provided to eligible State plans for all
			 contracts.
						(B)ConsiderationsIn
			 setting a standard attachment point, the Secretary and the Commission shall
			 take into consideration—
							(i)how many and which eligible State plans are
			 seeking contracts for reinsurance coverage under this section;
							(ii)the
			 capital and surplus positions of the eligible State plans;
							(iii)the coverage
			 preferences of eligible State plans;
							(iv)the
			 availability and price of reinsurance in the private market;
							(v)that
			 pooling reinsurance from different geographic locations and covering different
			 perils is more efficient than stand-alone programs;
							(vi)affordability of
			 homeowners insurance; and
							(vii)other factors
			 deemed appropriate to operating a long-term national reinsurance backstop
			 program.
							(C)UseThe standard attachment point established
			 pursuant to this paragraph shall be used in establishing reinsurance contracts
			 for each eligible State plan, unless the Secretary, in consultation with the
			 Commission, determines that market conditions or the financial position of an
			 eligible State plan warrants a lower attachment point in a contract for such
			 eligible State plan in a given year.
						(D)Lower attachment
			 pointsIf a reinsurance contract is contemplated for an eligible
			 State plan having an attachment point lower than the standard attachment point,
			 the cost of such contract shall include or otherwise take into account the
			 additional costs associated with such additional layer of protection.
						(3)Ceiling coverage
			 levelNotwithstanding any
			 other provision of law and subject to any limitations in future appropriations
			 Acts, the aggregate potential liability for payment of claims under all
			 contracts for reinsurance coverage sold under this title to any single eligible
			 State plan during a 12-month period shall not exceed the difference
			 between—
						(A)the amount equal
			 to the covered loss projected to be incurred once every 600 years from a single
			 event by the eligible State plan; and
						(B)the amount equal
			 to the cash available in the eligible State plan to pay covered losses.
						(g)Catastrophe
			 Preparedness Fund for pre-Funding preparedness and recovery
					(1)EstablishmentThere
			 is established within the Treasury of the United States a fund to be known as
			 the Catastrophe Preparedness Fund.
					(2)CreditsThe
			 Fund shall be credited with—
						(A)amounts received
			 from the sale of contracts for reinsurance coverage under this section;
						(B)any amounts
			 borrowed under paragraph (4);
						(C)any amounts earned
			 on investments of the Fund pursuant to paragraph (5); and
						(D)such other amounts
			 as may be credited to the Fund.
						(3)UsesAmounts
			 in the Fund shall be available to the Secretary only for the following
			 purposes:
						(A)Contract
			 paymentsFor payments to covered purchasers under contracts for
			 reinsurance coverage under this section for eligible losses under such
			 contracts.
						(B)Commission
			 costsFor the operating costs of the Commission.
						(C)Administrative
			 expensesFor the administrative expenses incurred by the
			 Secretary in carrying out the reinsurance program under this Act.
						(D)Cost of National
			 Readiness, Preparedness, and Mitigation CommitteeFor the
			 operating costs of the National Readiness, Preparedness, and Mitigation
			 Committee established under section 201 and for disbursements under section
			 201(f)(2) for disaster readiness, preparedness, prevention, and
			 mitigation.
						(E)TerminationUpon
			 termination under section 104, as provided in such section.
						(4)Liquidity
						(A)AuthorityTo
			 the extent that the amounts in the Fund are insufficient to pay claims and
			 expenses under paragraph (3), the Secretary may issue such obligations of the
			 Fund as may be necessary to cover the insufficiency and shall purchase any such
			 obligations issued.
						(B)Public debt
			 transactionFor the purpose of purchasing any such obligations,
			 the Secretary may use as a public debt transaction the proceeds from the sale
			 of any securities issued under chapter 31 of title 31, United States Code, and
			 the purposes for which securities are issued under such chapter are hereby
			 extended to include any purchase by the Secretary of such obligations under
			 this paragraph.
						(C)Characteristics
			 of obligationsObligations issued under this paragraph shall be
			 in such forms and denominations, bear such maturities, bear interest at such
			 rate and be subject to such other terms and conditions as the Secretary shall
			 determine.
						(D)TreatmentAll
			 redemptions, purchases, and sales by the Secretary of obligations under this
			 paragraph shall be treated as public debt transactions of the United
			 States.
						(E)RepaymentAny
			 obligations issued under this paragraph shall be repaid, including interest,
			 from the Fund and shall be recouped from surcharges under subsection (e)(6)(B)
			 on premiums for reinsurance coverage provided under this section.
						(5)InvestmentThe
			 Secretary shall invest accumulated amounts in the Fund as the Secretary
			 considers advisable in obligations issued or guaranteed by the United
			 States.
					(6)Prohibition on
			 Federal appropriationsExcept for amounts made available pursuant
			 to paragraph (4)(A) of this subsection and section 101(h), no Federal funds
			 shall be authorized or appropriated for the Fund or for carrying out the
			 reinsurance liquidity protection program under this section.
					103.Post-catastrophe
			 market stabilization program for liquidity loans
				(a)PurposesThe
			 purposes of this section are to establish a program—
					(1)to expedite the
			 payment of claims under State catastrophe insurance programs and better assist
			 the financial recovery from significant natural catastrophes by authorizing the
			 Secretary to issue loans for such purposes; and
					(2)to promote the
			 availability of private capital to provide liquidity and capacity to State
			 catastrophe insurance programs and to augment the efforts of such
			 programs.
					(b)Liquidity
			 loansThe Secretary may make
			 liquidity loans under this section to State plans for the purposes of this
			 section, and shall have the powers and authorities necessary to make such
			 loans, subject to the requirements of this section.
				(c)Conditions for
			 loan eligibilityA loan under this section may be made to a State
			 plan only if—
					(1)the plan has a capital liquidity shortage,
			 in accordance with regulations that the Secretary shall establish, such that
			 the obligations of the plan resulting from a covered event exceed the amount of
			 cash available to the plan to pay covered losses;
					(2)the plan cannot
			 access capital in the private market at a cost lower and for similar duration
			 than that provided under a loan under this section, as determined by the
			 Secretary; and
					(3)(A)the plan is an eligible
			 State plan; or
						(B)the loan complies with the
			 requirements under subsection (e).
						The
			 Secretary may not require an eligible State plan to purchase reinsurance
			 coverage made available under the program under section 102 to be eligible for
			 a liquidity loan under this section.(d)States with
			 Eligible State plans
					(1)ContractsThe
			 Secretary may enter into contracts with eligible State plans to carry out the
			 purposes of this section by providing for liquidity loans for such plans, as
			 the Secretary may deem appropriate.
					(2)Eligible State
			 plan pre-certificationThe Secretary shall establish procedures
			 and standards for State plans to apply to the Secretary at any time for
			 pre-certification (and recertification) as eligible State plans, which
			 procedures and standards shall provide as follows:
						(A)The Secretary
			 shall administer the pre-certification (and recertification) of State plans as
			 eligible State plans.
						(B)State plans that
			 are pre-certified as eligible State plans may enter into contracts described in
			 paragraph (1).
						(3)Interest
			 rateSubject to subsection
			 (h), a liquidity loan made under this section to an eligible State plan shall
			 bear interest at an annual rate to be established by the Secretary, in
			 consultation with the Commission, which shall be equal to the rate of interest
			 on State and local government series securities have the same duration as the
			 liquidity loan outstanding as of the date the loan is made.
					(4)Mandatory
			 assistance for eligible State plansThe Secretary shall, upon the
			 request of an eligible State plan and subject to paragraphs (1) and (2) of
			 subsection (c), make a loan for such plan in the amount requested by such plan
			 (subject to the limitations under subsection (f)).
					(e)States without
			 eligible State plans
					(1)AuthoritySubject
			 to subsection (c), the Secretary may make a liquidity loan under this section
			 to a State plan that is not an eligible State plan, but only if the Secretary
			 determines that—
						(A)the loan is
			 necessary to avoid a capital shortfall; and
						(B)the provisions
			 providing for repayment of the loan are comparable in providing protection to
			 taxpayers as provisions providing for repayment of liquidity loans under this
			 section by eligible State plans.
						(2)Interest
			 rateSubject to subsection
			 (h), a liquidity loan made under this section to a State plan that is not an
			 eligible State plan shall bear interest at an annual rate that exceeds the rate
			 required under subsection (d)(3) for a loan made to an eligible State plan.
			 Such rate shall be determined in accordance with a schedule of interest rates,
			 which shall be established by the Secretary and shall provide lower rates for
			 loans to State plans that comply with more of the requirements for eligible
			 State plans under section 102(d) and higher rates for loans to State plans that
			 comply with fewer of such requirements.
					(f)AmountThe
			 principal amount of a liquidity loan under this subsection may not exceed the
			 difference between the applicable attachment point as determined by the
			 Secretary in section 102(f)(2) and the amount of funds the eligible State plan
			 had to pay losses at the time of the covered event for which the loan is
			 made.
				(g)UseAmounts from a liquidity loan under this
			 section may be used only to pay losses covered by the State plan to which the
			 loan is made.
				(h)Exception to
			 interest rate limitationIn the case of liquidity loan under this
			 section made pursuant to a large covered event that occurs early in the
			 existence of a State plan, the Secretary may charge an interest rate for the
			 loan that allows the State plan to repay the loan and interest without causing
			 significant increases in the cost of insurance for covered perils in the
			 covered State or States.
				(i)Premiums under
			 State plan
					(1)Determination of
			 actuarially sound premiumsIn
			 making a request for a liquidity loan under this section, a State plan shall
			 determine, and the Secretary, in consultation with the Commission, shall
			 approve, a premium amount for the coverage layer under the State plan for which
			 the liquidity loan is sought that is actuarially sound.
					(2)Chargeable
			 premiumsUnless otherwise
			 provided by the Secretary, a State plan shall charge, for the coverage layer
			 under the State plan for which the liquidity loan is made an annual premium,
			 for coverage during the period that begins upon the making of the liquidity
			 loan and ends upon full repayment of the loan, in an amount that is not less
			 than 150 percent of the actuarially sound premium determined pursuant to
			 paragraph (1).
					(j)Repayment of
			 loans
					(1)In
			 generalAny liquidity loan
			 made under this section to a State plan shall be repaid solely through premiums
			 charged by such plan in accordance with subsection (i)(2), unless alternative
			 arrangements have been made pursuant to paragraph (3). The Secretary, in
			 consultation with the Commission, shall determine the expected duration of each
			 loan and monitor repayment of such loans.
					(2)Amount of
			 paymentTo repay a liquidity
			 loan under this section, the State plan shall pay to the Fund, from all amounts
			 collected for the coverage layer referred to in subsection (i)(2) during the
			 period referred to in such subsection, an amount equal to a minimum of 100
			 percent of the actuarially sound premium determined under subsection (j)(1) for
			 such coverage layer, and shall retain the remainder of such amount collected to
			 build reserves for future events, or such other amount or percentage of such
			 amounts as the Secretary, in consultation with the Commission and State plans,
			 determines is appropriate.
					(3)Other
			 optionsA State plan may
			 petition the Secretary for other repayment terms, including repayment from
			 sources such as dedicated State sales taxes or other means, and the Secretary
			 may, in consultation with the Commission, agree to such other terms.
					(k)RegulationsThe
			 Secretary shall issue any regulations necessary to carry out the program under
			 this section.
				104.Termination
				(a)In
			 generalExcept as provided in subsection (b), the Secretary may
			 not—
					(1)provide any new
			 reinsurance coverage under section 102 that covers any period after the
			 expiration of the 20-year period beginning on the date of the enactment of this
			 Act; or
					(2)make any new liquidity loan under section
			 103 having a term to maturity that concludes after the expiration of such
			 20-year period.
					(b)ExtensionIf
			 upon the expiration of the period under subsection (a) the Secretary, in
			 consultation with the Commission, determines that continuation of the program
			 for reinsurance coverage under section 102 or for liquidity loans under section
			 103 is necessary or appropriate to carry out the purposes this Act because of
			 insufficient growth of capacity in the private homeowners insurance market, the
			 Secretary shall continue to make such coverage and loans available and
			 subsection (a) shall be applied by substituting 25-year period
			 for 20-year period each place such term appears.
				(c)RepealEffective
			 upon the first date that reinsurance coverage under section 102 is no longer
			 available or in force and that liquidity loans under section 103 are no longer
			 available or outstanding, pursuant to subsection (a) or (b), this Act (except
			 for this section) is repealed.
				(d)Deficit
			 reductionThe Secretary shall pay into the General Fund of the
			 Treasury any amounts remaining in the Fund upon the repeal of this Act under
			 subsection (c).
				IIDISASTER
			 READINESS, CITIZEN AND COMMUNITY PREPAREDNESS, AND MITIGATION
			201.National
			 Readiness, Preparedness, and Mitigation Committee
				(a)EstablishmentThere is established a National Readiness,
			 Preparedness and Mitigation Committee (in this section referred to as the
			 Committee).
				(b)MembersThe
			 Committee shall consist of 9 members appointed by the Secretary of Housing and
			 Urban Development or the Secretary’s designee, as follows:
					(1)Three individuals
			 from nationally recognized organizations representing State or local disaster
			 response providers or disaster management professionals.
					(2)Three individuals
			 representing nationally recognized non-profits active in disaster preparedness
			 and response.
					(3)Three individuals
			 representing nationally recognized organizations with expertise in contingency
			 planning, residential construction, building code development and
			 implementation, and land use policy.
					(c)Terms
					(1)In
			 generalExcept as provided in
			 paragraphs (2) and (3), each member of the Committee shall be appointed for a
			 term of 3 years.
					(2)Initial
			 membersOf the members initially appointed to the
			 Committee—
						(A)one member
			 appointed under each of paragraphs (1), (2), and (3) of subsection (b) shall be
			 appointed for a term of 1 year;
						(B)one member appointed under each of
			 paragraphs (1), (2), and (3) of subsection (b) shall be appointed for a term of
			 2 years; and
						(C)one member appointed under each of
			 paragraphs (1), (2), and (3) of subsection (b) shall be appointed for a term of
			 3 years.
						(3)VacanciesA
			 member appointed to fill an unexpired term shall serve the remainder of that
			 term.
					(4)TerminationIn
			 the event that the Committee terminates, all appointments shall
			 terminate.
					(d)Prohibition of
			 compensation; reimbursementMembers of the Committee shall
			 receive no compensation by reason of their service on the Committee, but shall
			 be reimbursed as provided by rules and by-laws established by the National
			 Commission on Natural Catastrophe Preparation and Protection established under
			 section 101.
				(e)DutiesThe
			 members of the Committee shall administer the program under subsection (f) and
			 conduct oversight of the program and activities under such program.
				(f)Readiness,
			 preparedness, and mitigation grant program
					(1)Allocation of
			 amountBeginning upon the
			 expiration of the 12-month period that begins on the date of the enactment of
			 this Act, the Secretary shall ensure that, to the extent provided in
			 appropriation Acts, approximately 35 percent of the annual net investment
			 income of the Fund under sec. 102(g), but not less than $15,000,000, and not
			 more than 20 percent of the premium charged for reinsurance coverage under
			 section 102 in any given year, shall be used for grants to States, units of
			 local government, nonprofit organizations, and other appropriate public and
			 private entities to develop, enhance, or maintain programs and initiatives to
			 improve and maintain disaster response, citizen preparedness and protection,
			 and prevention and mitigation of losses from natural catastrophes.
					(2)Program
			 elementsThe amounts made available under paragraph (1) shall be
			 allocated for each of the following purposes in equal amounts:
						(A)Disaster
			 response readinessFor disaster response readiness programs,
			 which shall include national initiatives that develop, enhance, or maintain the
			 capacity of a public safety agency or other organization to be better prepared,
			 equipped, and trained to respond to natural catastrophes.
						(B)Citizen and
			 community preparednessFor citizen and community preparedness,
			 which shall include programs and initiatives, such as those offered by the
			 American Red Cross, to improve education and training to ensure that citizens
			 and organizations in their community are better prepared for natural
			 catastrophes.
						(C)Prevention and
			 mitigationFor prevention and
			 mitigation of loss from natural catastrophes, which shall include methods to
			 reduce loss of life and property, including appropriate measures to—
							(i)encourage
			 awareness of the risk factors and what steps can be taken to eliminate or
			 reduce them;
							(ii)identify location
			 of risks, by giving careful consideration to the natural risks for the location
			 of the property before allowing construction and considerations if structures
			 are allowed; and
							(iii)provide for
			 construction relative to the risk and hazards, including—
								(I)establishment and adoption of State
			 mandated building codes appropriate for the risk;
								(II)adequate
			 enforcement of the risk-appropriate building codes, including inspections of
			 homes to identify areas to strengthen such homes and reduce exposure to natural
			 catastrophes;
								(III)use of building
			 materials that prevent or significantly lessen potential damage from the
			 natural catastrophes;
								(IV)use of building
			 methods that prevent or significantly lessen potential damage from the natural
			 catastrophes; and
								(V)focusing on
			 prevention and mitigation for any substantially damaged structure, with an
			 emphasis on how structures can be retrofitted to make them compliant with
			 building codes.
								(g)Continuous
			 improvement, coordination and integrationThe National Commission on Natural
			 Catastrophe Preparation and Protection established under section 101 shall work
			 with eligible State plans and the Committee to continuously improve,
			 coordinate, and integrate disaster readiness, citizen and community
			 preparedness, and loss prevention and mitigation at the local, State, regional,
			 and national levels.
				
